Exhibit 10.1

AMENDMENT NO. 1 dated as of March 11, 2009 (this “Amendment No. 1”) to the
Credit Agreement referred to below among THE PROVIDENCE SERVICE CORPORATION, a
Delaware corporation (the “Borrower”), the Required Lenders (as such term is
defined in the Credit Agreement), and CIT HEALTHCARE LLC, as Administrative
Agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

Reference is hereby made to the Credit and Guaranty Agreement dated as of
December 7, 2007 (the “Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, the
Administrative Agent, and the other agents thereto. Capitalized terms not
otherwise defined in this Amendment No. 1 have the same meanings as specified in
the Credit Agreement.

The parties hereto agree to amend the Credit Agreement as set forth herein on
the terms and conditions set forth herein.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 1 Effective Date (as defined below) and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, hereby
amended as follows:

(a) The following definitions in Section 1.01 are amended and restated in their
entirety:

“‘Applicable Margin’ means the following percentages per annum: (a) with respect
to Loans, 5.50% for Base Rate Loans and 6.50% for LIBOR Loans and (b) with
respect to Letters of Credit, 6.50%; provided, that in each case, each
percentage specified above in this definition of Applicable Margin shall
increase by (x) 0.75% effective as of September 30, 2009 if the Consolidated
Senior Leverage Ratio for the four Fiscal Quarters ending on such date is
greater than 4.13 : 1.00 and (y) 0.25% effective as of December 31, 2009 if the
Consolidated Senior Leverage Ratio for the four Fiscal Quarters ending on such
date is greater than 3.62 : 1.00; provided, further, that if the Consolidated
Senior Leverage Ratio for the four Fiscal Quarters ending September 30, 2009 is
less than or equal to 4.13 : 1.00 and the Consolidated Senior Leverage Ratio for
the four Fiscal Quarters ending December 31, 2009 is greater than 3.62 : 1.00,
the Applicable Margin shall increase by 1.00% effective as of December 31, 2009.
For the avoidance of doubt, the aggregate increases in clauses (x) and (y) in
the preceding sentence shall not exceed 1.00%.”

“‘Consolidated EBITDA’ means, for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to (a) Consolidated
Net Income for such period, minus, (b) to the extent included in calculating
Consolidated Net Income, the sum of, without duplication, (i) interest income
(whether cash or non-cash) for such period, (ii) income tax credits for such
period and (iii) gain from extraordinary or non-recurring items for



--------------------------------------------------------------------------------

such period, plus (c) the following to the extent deducted in calculating such
Consolidated Net Income, (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Consolidated Group for such period, (iii) the amount of depreciation and
amortization expense for such period, (iv) all of the transaction fees, costs
and expenses incurred by the Borrower in connection with the Target Acquisition
in such period (including without limitation, fees associated with the
negotiation and execution of this Agreement and the issuance of the Convertible
Notes but exclusive of legal fees) in an aggregate amount not to exceed
$20,000,000, (v) the amount of bonuses paid to employees, officers and the
executive management team of the Borrower in connection with the Target
Acquisition in such period in an aggregate amount not to exceed $1,000,000
(vi) directors’ and officers’ insurance premiums, fees in connection with the
filing of notification and report forms under the Hart-Scott-Rodino Antitrust
Improvement Act of 1976, as amended, in connection with the Target Acquisition,
accountants’ fees, the bonuses paid to the executive management team of the
Target, investment banking fees, legal fees and management transaction fees, in
each case incurred by the Target in connection with the Target Acquisition in
such period in an aggregate amount not to exceed $5,500,000, (vii) other
accounting, consulting, amendment and legal fees, costs and expenses incurred by
the Target in such period and not related to the Target Acquisition in an
aggregate amount not to exceed $1,700,000, (viii) the net settlement amount paid
to the Washington Metropolitan Area Transit Authority in such period in an
aggregate amount not to exceed $850,000, (ix) fees, costs and expenses incurred
by the Target to Capital Associates, Inc. in such period in an aggregate amount
not to exceed $1,558,000, (x) the amount reserved in such period with respect to
Community Partnership of Southern Arizona in an amount not to exceed $4,018,000
in respect of losses incurred in 2006 and 2007, (xi) all of the transaction
fees, costs and expenses incurred by the Borrower in connection with Amendment
No. 1 to this Agreement for such period in an aggregate amount not to exceed
$250,000 and any other fees or costs paid to the Administrative Agent or the
Lenders during such period, (xii) fees, costs, charges and expenses (including
legal fees) incurred in connection with Permitted Acquisitions, Dispositions,
equity transactions and any restructuring or reorganization of the Borrower’s
operations in such period in an aggregate amount not to exceed $10,000,000
during the term of this Agreement; provided, such fees, costs, charges and
expenses in connection with (A) the sale of LogistiCare, Inc. shall not exceed
$5,000,000 in the aggregate during the term of this Agreement and (B) Permitted
Acquisitions shall not exceed (i) $5,000,000 in the aggregate during the term of
this Agreement and (ii) $2,000,000 in the aggregate during any such period,
(xiii) severance costs for such period in an aggregate amount not to exceed
$3,000,000 during the term of this Agreement, (xiv) losses and expenses incurred
during such period in connection with claims for which the Borrower reasonably
expects to be indemnified in an aggregate amount not to exceed $500,000,
(xv) fees, costs, charges and expenses (including legal fees) incurred in
connection with any disputes with dissident shareholders (including in
connection with any Section 220 demands, proxy fights or consent solicitations)
during such period in an aggregate amount not to exceed $3,000,000 during the
term of this Agreement, (xvi) losses, fees, costs, charges and expenses
(including legal fees) incurred in connection with the British Columbia, Canada
contract dispute and arbitration in such period in an aggregate amount not to
exceed Cdn.$3,500,000 during the term of this Agreement, (xvii) recurring
non-cash stock compensation expenses incurred in such period, (xviii) the amount
of any write-offs or increases in reserves during the Fiscal Quarter ending
December 31, 2008 for uncollected accounts receivable in an amount not to exceed
the amount previously disclosed to the Agent and the

 

2



--------------------------------------------------------------------------------

Lenders and (xix) all other non-recurring non-cash charges (including non-cash
stock or equity compensation) in such period for which no cash outlay prior to
the Termination Date is foreseeable.”

“‘Consolidated Fixed Charges Coverage Ratio’ means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the four Fiscal Quarters
most recently completed on or prior to such date less Capital Expenditures in
such period to (b) Consolidated Fixed Charges for such period; provided, that
for purposes of calculating the Consolidated Fixed Charges Coverage Ratio for
(i) the four Fiscal Quarter period ending March 31, 2009, (A) each component of
Capital Expenditures and Consolidated Fixed Charges shall be the respective
amount for the Fiscal Quarter ending March 31, 2009 multiplied by four and
(B) Consolidated EBITDA shall equal Consolidated EBITDA for the three months
ending March 31, 2009 multiplied by four, (ii) the four Fiscal Quarter period
ending June 30, 2009, (A) each component of Capital Expenditures and
Consolidated Fixed Charges shall be the respective amount for the two Fiscal
Quarter period ending June 30, 2009 multiplied by two and (B) Consolidated
EBITDA shall equal Consolidated EBITDA for the two Fiscal Quarter period ending
June 30, 2009 multiplied by two and (iii) the four Fiscal Quarter period ending
September 30, 2009, (A) each component of Capital Expenditures and Consolidated
Fixed Charges shall be the respective amount for the three Fiscal Quarter period
ending September 30, 2009 multiplied by four-thirds and (B) Consolidated EBITDA
shall equal Consolidated EBITDA for the three Fiscal Quarters ending
September 30, 2009 multiplied by four-thirds.”

“‘Lender’ means each Person identified as a “Lender” on the signature pages
hereto.”

“‘Loan’ means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan and/or a Revolving Loan.”

“‘Note’ or ‘Notes’ means each Term Note and/or each Revolving Note, individually
or collectively, as appropriate.”

(b) Section 1.01 is amended by adding the following definitions in the
appropriate alphabetical order:

“‘Amendment No. 1 Effective Date’ has the meaning specified in Amendment No. 1
to this Agreement.”

(c) Section 1.01 is amended by deleting the following definitions in their
entirety: “Assuming Lender”, “Incremental Term Loan”, “Incremental Term Loan
Commitment Date”, “Incremental Term Loan Effective Date”, “Incremental Term Loan
Lenders”, “Incremental Term Loan Note”, “Participating Lender” and “Prospective
Lender”.

(d) The definition of “Consolidated Senior Leverage Ratio” is amended by:
(1) inserting the words “as of such date” after the words “Funded Indebtedness”
in the second line thereof and (2) inserting the words “on or” after the word
“completed” in the third line thereof.

(e) The definition of “Consolidated Total Leverage Ratio” is amended by
inserting the words “on or” after the word “completed” in the third line
thereof.

 

3



--------------------------------------------------------------------------------

(f) The definition of “Letter of Credit Sublimit” in Section 1.01 is amended by
deleting “$40,000,000” in the second line thereof and replacing it with
“$30,000,000”.

(g) The definition of “Pro Rata Share” is amended by: (1) deleting the comma at
the end of clause (a) therein and replacing it with the word “and”, (2) deleting
“, and” at the end of clause (b) therein and replacing it with a period, and
(3) deleting clause (c) therein and the proviso that follows it in their
entirety.

(h) The last sentence in the definition of “Revolving Commitment” in
Section 1.01 is amended and restated in its entirety as follows: “The aggregate
amount of the Revolving Commitments as of the Amendment No. 1 Effective Date is
$30,000,000.”

(i) Section 2.04(b)(ii) is amended by inserting the following at the end
thereof: “; provided, further however, that notwithstanding anything herein to
the contrary, any Net Cash Proceeds of any Disposition made with the permission
of the Required Lenders shall be used to prepay the Loans as hereinafter
provided not later than thirty (30) days after such Disposition in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Disposition.”

(j) Section 2.10(a) is amended by: (1) deleting the comma at the end of clause
(i) therein and replacing it with the word “and”, (2) deleting the comma at the
end of clause (ii) therein and replacing it with a period, and (3) deleting
clause (iii) therein in its entirety.

(k) Section 2.13 is deleted in its entirety.

(l) Section 4.02(e) is deleted in its entirety.

(m) Section 6.01 is amended by (1) deleting the word “and” at the end of clause
(a) therein, (2) deleting the period at the end of clause (b) therein and
replacing it with “; and” and (3) inserting a new clause (c) therein to read as
follows:

“(c) as soon as available, but in any event within thirty (30) days after the
end of each calendar month of the Loan Parties and their Subsidiaries,
consolidated balance sheets of the Loan Parties and their Subsidiaries as at the
end of such month, and the related consolidated statements of income or
operations, retained earnings, shareholders’ equity and cash flows for such
month, setting forth in each case in comparative form the figures as of the end
of and for the corresponding month of the previous Fiscal Year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Loan Parties and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.”

(n) Section 6.02 is amended by: (1) inserting “(i)” before the reference to
“Sections 6.01(a)” in the second line thereof and (2) inserting the following
before the semicolon at the end thereof: “and (ii) Section 6.01(c), a duly
completed certificate executed by a Responsible Officer of the Borrower and
setting forth the calculation of Consolidated EBITDA for the three month period
ending on the last day of the respective month, in form and substance reasonably
satisfactory to the Administrative Agent;”.

 

4



--------------------------------------------------------------------------------

(o) Section 6.02 is further amended by (1) deleting the word “and” at the end of
clause (d) therein, (2) relettering clause “(e)” therein as clause “(f)” and
(3) inserting a new clause (e) therein to read as follows:

“(e) not later than the close of business on the last Business Day of (i) the
week in which Amendment No. 1 to this Agreement becomes effective and (ii) each
week thereafter during the remaining weeks of the Fiscal Year ending
December 31, 2009, cash flow projections for the 13-week period beginning with
such week in form and substance reasonably satisfactory to the Administrative
Agent, with each such cash flow projections delivered after the initial cash
flow projections to separately reflect the variations in cash flow projections
from the immediately preceding cash flow projections delivered under this clause
(e); and”.

(p) Section 6.02 is further amended by deleting “6.01(d) or Section 6.02(e)(i)”
in the first and second lines of the paragraph following new clause (f) therein
and replacing it with “, 6.01(c) or Section 6.02(d)(i)”.

(q) Section 6.11(b) is amended and restated in its entirety as follows:

“(b) Use the proceeds of the Revolving Loans to (i) pay bona fide expenses,
finance working capital, make Capital Expenditures and for other general
corporate purposes of the Loan Parties and (ii) consummate Permitted
Acquisitions, in each case during the two-week period following the funding date
of the applicable Revolving Loan which will not be able to be satisfied from the
Loan Parties’ cash on hand on such funding date or from ordinary operating
revenues of the Loan Parties. Upon the Administrative Agent’s reasonable
request, simultaneously with the funding of any Revolving Loan, the Borrower
shall provide evidence reasonably satisfactory to the Administrative Agent that
the proceeds of such Revolving Loan will be used in accordance with this

Section 6.11(b).”

(r) Section 6.17 is amended by (1) inserting “(a)” before the word “On” in the
first line thereof, (2) deleting the period at the end of the new clause
(a) therein and replacing it with “; and” and (3) inserting a new clause (b) to
read as follows:

“(b) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of the Lenders that executed Amendment No. 1 to this Agreement and received a
fee in connection therewith as provided therein, a fee in an amount equal to the
sum of (i) 0.75% of the aggregate Revolving Commitments of such Lenders (after
giving effect to the reduction of the aggregate Revolving Commitments as
contemplated by Amendment No. 1 to this Agreement) and (ii) 0.75% of the
aggregate principal amount of the Term Loans of such Lenders outstanding on the
Amendment No. 1 Effective Date, if either the Consolidated Senior Leverage Ratio
for the four Fiscal Quarters ending on (x) September 30, 2009 is greater than
4.13 : 1.00 or, in the event a fee is not payable under clause (x),
(y) December 31, 2009 is greater than 3.62 : 1.00. Such fee shall be payable
within two Business Days of the delivery of the quarterly or annual financial
statements, as applicable, for the period for which the Borrower was not in
compliance with the ratios set forth above, but in no event shall such fee be
paid later than November 17, 2009 in respect of the fee payable pursuant to
clause (x) above or April 2, 2010 in respect of the fee payable pursuant to
clause (y) above. For the avoidance of doubt, the aggregate fee payable under
this Section 6.17(b) shall not exceed the sum of (i) 0.75% of the aggregate
Revolving

 

5



--------------------------------------------------------------------------------

Commitments of the Lenders that executed Amendment No. 1 to this Agreement
(after giving effect to the reduction of the aggregate Revolving Commitments as
contemplated by Amendment No. 1 to this Agreement) and (ii) 0.75% of the
aggregate principal amount of the Term Loans of such Lenders outstanding on the
Amendment No. 1 Effective Date.”

(s) Section 8.01(a) is amended by deleting the chart therein and replacing it
with the following:

 

“Four Fiscal Quarters Ending

   Maximum
Consolidated Total
Leverage Ratio  

December 31, 2008

   5.39 to 1.00  

March 31, 2009

   6.71 to 1.00  

June 30, 2009

   7.22 to 1.00  

September 30, 2009

   6.82 to 1.00  

December 31, 2009

   6.00 to 1.00  

March 31, 2010 through December 31, 2010

   4.00 to 1.00  

March 31, 2011 through December 31, 2011

   3.75 to 1.00  

March 31, 2012 through December 31, 2012

   3.50 to 1.00  

March 31, 2013 through December 31, 2013

   3.25 to 1.00 ”

(t) Section 8.01(b) is amended by deleting the chart therein and replacing it
with the following:

 

“Four Fiscal Quarters Ending

   Maximum
Consolidated Senior
Leverage Ratio

December 31, 2008

   3.81 to 1.00

March 31, 2009

   4.79 to 1.00

June 30, 2009

   5.19 to 1.00

September 30, 2009

   4.86 to 1.00

 

6



--------------------------------------------------------------------------------

December 31, 2009

   4.26 to 1.00  

March 31, 2010 through December 31, 2010

   3.00 to 1.00  

March 31, 2011 through December 31, 2011

   2.50 to 1.00  

March 31, 2012 through December 31, 2013

   2.25 to 1.00 ”

(u) Section 8.01(c) is amended by deleting the chart therein and replacing it
with the following:

 

“Four Fiscal Quarters Ending

   Minimum
Consolidated Fixed
Charge Coverage
Ratio  

December 31, 2008

   1.15 to 1.00  

March 31, 2009

   1.10 to 1.00  

June 30, 2009

   1.04 to 1.00  

September 30, 2009

   1.00 to 1.00  

December 31, 2009

   1.00 to 1.00  

March 31, 2010 through December 31, 2013

   1.10 to 1.00 ”

(v) Section 8.01 is further amended by inserting a new clause (e) therein to
read as follows:

“(e) Minimum Consolidated EBITDA. Permit Consolidated EBITDA for the three
months ending on the dates set forth below to be less than the amount set forth
below opposite each such date:

 

Three Months Ending

   Minimum
Consolidated
EBITDA

March 31, 2009

   $ 11,672,000

 

7



--------------------------------------------------------------------------------

April 30, 2009

   $ 11,329,000

May 31, 2009

   $ 10,730,000

June 30, 2009

   $ 9,911,000

July 31, 2009

   $ 8,231,000

August 31, 2009

   $ 7,363,000

September 30, 2009

   $ 7,432,000

October 31, 2009

   $ 9,007,000

November 30, 2009

   $ 11,712,000

December 31, 2009

   $ 11,228,000

; provided, however, in connection with the Disposition of any assets which
require the consent of the Required Lenders, this Section 8.01(e) shall be
modified as agreed to among the Borrower, the Administrative Agent and the
Required Lenders.”

(w) Exhibit A to the Credit Agreement is hereby amended by adding the following
sentence after the sentence that reads “No Default or Event of Default shall
exist, or will result from such proposed
[Borrowing]/[conversion]/[continuation].”:

“The Borrower acknowledges that it is in compliance with the financial covenants
contained in Section 8.01(a) and (b) of the Credit Agreement on a pro forma
basis after giving effect to such Credit Extension, and attached hereto is
evidence of such compliance.”

(x) Exhibit B-3 to the Credit Agreement is deleted in its entirety.

SECTION 2. Conditions of Effectiveness. This Amendment No. 1 shall become
effective as of the date first above written (the “Amendment No. 1 Effective
Date”) if (a) on or before March 11, 2009, the Administrative Agent shall have
received counterparts of this Amendment No. 1 executed by the Borrower and the
Required Lenders (or, as to any of the Lenders, advice reasonably satisfactory
to the Administrative Agent that such Lender has executed this Amendment No. 1)
and the consent attached hereto executed by each Guarantor; provided, however,
upon the occurrence of the Amendment No. 1 Effective Date, each Lender, other
than CIT Healthcare LLC, that has delivered an executed copy of this Amendment
No. 1 to the Administrative Agent no later than 5:00 p.m. (New York City time)
on March 10, 2009, shall be entitled to receive from the Borrower a fee equal to
0.40% of the aggregate amount of the Revolving Commitment of such Lender (after
giving effect to the reduction of such Revolving Lender’s Revolving Commitment
as contemplated by this Amendment No. 1), in the case of a Revolving Lender, and
0.40% of the outstanding principal amount of the Term Loans of such Lender, in
the case of a Term Loan Lender, which fee shall be paid to the Administrative
Agent

 

8



--------------------------------------------------------------------------------

on the Amendment No. 1 Effective Date and will be distributed to the respective
Lender as soon as practicable thereafter, (b) all outstanding fees and expenses
of the Administrative Agent shall have been paid and (c) the Administrative
Agent shall have additionally received all of the following documents, each such
document (unless otherwise specified) dated the date of receipt thereof by the
Administrative Agent (unless otherwise specified), in form and substance
reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) Certified copies of (A) the resolutions of the Board of Directors of the
Borrower approving this Amendment No. 1 and the matters contemplated hereby,
(B) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment No. 1 and the matters
contemplated hereby and (C) such charter and organizational documents for the
Borrower, including, without limitation, articles of incorporation, bylaws, and
any equivalent of the foregoing documents;

(ii) such certificates of incumbency of a Responsible Officer of the Borrower as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of the Responsible Officer of the Borrower authorized to
execute this Amendment No. 1; and

(iii) a favorable opinion with respect to this Amendment No. 1 from Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Borrower.

SECTION 3. Representations and Warranties of the Borrowers. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that, as of
the Amendment No. 1 Effective Date and after giving effect to this Amendment
No. 1, (a) all representations and warranties set forth in the Loan Documents
are true and correct in all material respects as if made again on and as of the
Amendment No. 1 Effective Date (except for those which by their terms
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (b) no Default or Event of Default has occurred and is continuing and
(c) the Credit Agreement (as amended by this Amendment No. 1) and all other Loan
Documents are and remain legal, valid, binding and enforceable obligations of
the Loan Parties in accordance with the terms thereof except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought in equity or at law).

SECTION 4. Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby. This Amendment No. 1 shall constitute a Loan Document.

SECTION 5. Costs and Expenses. The Borrower shall pay on demand all reasonable
costs and expenses of the Administrative Agent (including the reasonable fees,
costs

 

9



--------------------------------------------------------------------------------

and expenses of counsel to the Administrative Agent) incurred in connection with
the preparation, execution and delivery of this Amendment No. 1.

SECTION 6. Release. In further consideration of the Administrative Agent and the
Lenders execution of this Amendment No. 1, the Borrower for itself and on behalf
of its successors, assigns, Subsidiaries and Affiliates (each, a “Releasing
Party”), hereby forever releases the Administrative Agent and the Lender Parties
and their successors, assigns, parents, Subsidiaries and Affiliates, and the
officers, employees, directors, agents and attorneys of all of the foregoing
(collectively, the “Releasees”) from any and all debts, claims, demands,
liabilities, disputes, causes, damages, actions and causes of action (whether at
law or in equity) of every nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent, that
any Releasing Party may have against the Releasees that arise from or relate to
any actions which the Releasees may have taken or omitted to take prior to the
date hereof, including without limitation with respect to the Obligations, any
Collateral, the Credit Agreement and any other Loan Document.

SECTION 7. Governing Law. This Amendment No. 1 shall be governed by, and
construed in accordance with, the laws of the State of New York, including
General Obligations Laws 5-1401 and 5-1402.

SECTION 8. Execution in Counterparts. This Amendment No. 1 may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment No. 1
by facsimile or other electronic means shall be effective as delivery of a
manually executed counterpart of this Amendment No. 1.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

THE PROVIDENCE SERVICE
CORPORATION By:   /s/ Fletcher McCusker   Name:   Fletcher McCusker   Title:  
Chairman and Chief Executive Officer

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

CIT HEALTHCARE LLC, as Administrative
Agent and Lender By:   /s/ John Cappellari   Name:   John Cappellari   Title:  
Vice President

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:   /s/ Mathew Buchwald Name:   Mathew Buchwald
Title:   Vice President

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:   /s/ Mark Kelley Name:   Mark Kelley Title:  
Managing Director

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ Gordon MacArthur Name:   Gordon
MacArthur Title:   Authorized Signatory

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Lender By:   /s/ Darren Wells Name:   Darren Wells Title:  
Managing Director

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

CONSENT

Dated as of March 11, 2009

The undersigned, as Guarantors under the Guaranty (as defined in the Credit
Agreement referred to in Amendment No. 1 to the Credit Agreement (the
“Amendment”)) and as Grantors under the Security and Pledge Agreement and the
Intellectual Property Security Agreement (each as defined in such Credit
Agreement) in favor of the Administrative Agent and, for its benefit and the
benefit of the Lenders to such Credit Agreement, hereby consent to the Amendment
and hereby confirm and agree that (a) notwithstanding the effectiveness of the
Amendment, the Guaranty, the Security Agreement and Intellectual Property
Security Agreement are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, and (b) the Collateral
Documents to which the undersigned are parties and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations (in each case, as defined therein).

[Remainder of page intentionally left blank.]

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

 

A TO Z IN-HOME TUTORING LLC ALPHACARE RESOURCES, INC. CAMELOT CARE CENTERS, INC.
CHILDREN’S BEHAVIORAL HEALTH, INC. CHOICES GROUP, INC. DOCKSIDE SERVICES, INC.
DRAWBRIDGES COUNSELING SERVICES, LLC FAMILY-BASED STRATEGIES, INC. FAMILY
PRESERVATION SERVICES, INC.

FAMILY PRESERVATION SERVICES OF FLORIDA,

    INC.

FAMILY PRESERVATION SERVICES OF NORTH

    CAROLINA, INC.

FAMILY PRESERVATION SERVICES OF

    WASHINGTON D.C., INC.

FAMILY PRESERVATION SERVICES OF WEST

    VIRGINIA, INC.

HEALTH TRANS, INC. LOGISTICARE, INC. MAPLE STAR NEVADA OASIS COMPREHENSIVE
FOSTER CARE LLC PROVIDENCE COMMUNITY CORRECTIONS, INC. PROVIDENCE COMMUNITY
SERVICES, INC. PROVIDENCE COMMUNITY SERVICES, LLC

PROVIDENCE MANAGEMENT CORPORATION OF

    FLORIDA

PROVIDENCE OF ARIZONA, INC.

PROVIDENCE SERVICE CORPORATION OF

    ALABAMA

PROVIDENCE SERVICE CORPORATION OF

    DELAWARE

PROVIDENCE SERVICE CORPORATION OF MAINE

PROVIDENCE SERVICE CORPORATION OF NEW

    JERSEY, INC.

PROVIDENCE SERVICE CORPORATION OF

    OKLAHOMA

PROVIDENCE SERVICE CORPORATION OF TEXAS RED TOP TRANSPORTATION, INC. RIO GRANDE
MANAGEMENT COMPANY, L.L.C. TRANSITIONAL FAMILY SERVICES, INC. W.D. MANAGEMENT,
L.L.C. BY:   /S/ FLETCHER MCCUSKER   Name: Fletcher McCusker,  

Title: Chairman of each of the above named

          entities

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]



--------------------------------------------------------------------------------

CHARTER LCI CORPORATION

PROVADO TECHNOLOGIES, INC.

By:   /S/ JOHN L. SHERMYEN   Name: John L. Shermyen   Title: Manager of each of
the above named
          entities

 

LOGISTICARE SOLUTIONS, LLC
LOGISTICARE SOLUTIONS INDEPENDENT

    PRACTICE ASSOCIATION, LLC

By:   /s/ John L. Shermyen   Name: John L. Shermyen   Title: Manager of each of
the above named
          entities

[Signature Page to Amendment No. 1 to PRSC Credit Agreement]